DETAILED ACTION

This office action is in response to the reply filed on 05/16/2022.  Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STAFFAN DIJKHUIZEN et al. (WO2018050256A1, hereinafter DIJKHUIZEN).
	Claim 1, DIJKHUIZEN teaches a modular multilevel converter (MMC) (e.g., see Fig. 1-9), comprising: 
first and second legs (e.g., arm 1, arm 2) each comprising a plurality of submodule (SM) groups (e.g., CL1 … CL3) connected in series, where each SM group comprises a plurality of SMs (e.g., the corresponding cell Cis of respective CLs, see Fig. 1); 
local group controllers (e.g., 16s, see lines 10-15 page 10, Fig. 1) configured to control a corresponding SM group of the plurality of SM groups, where individual local group controllers are configured to provide capacitor voltage balancing (CVB) control of the corresponding SM group (e.g., inner-cluster Balancing, see lines 22-28 page 18, lines 25-29 page 19 Fig. 1-3); and 
a central controller (e.g., 12/14) communicatively coupled to the local group controllers, the central controller configured to control output voltage of the MMC via the local group controllers (e.g., see Fig. 1-2).
Claim 6, DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the local group controllers are configured to generate gate signals (e.g., the gate signals of switches of the corresponding cells are controlled by the output S1…S10 of respective 16A or 16B) for the corresponding SM group (e.g., see Fig. 1, 2).
Claim 7, DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first and second legs each comprise a series- connected inductor (e.g., the corresponding Laarm1, Laarm2 … of the respective phase arm, see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alharbi et al. (NPL_IEEE2018, hereinafter Alharbi), in view of DIJKHUIZEN et al. (FOR_ WO2018050256A1, hereinafter DIJKHUIZEN).
Claim 1, Alharbi teaches a modular multilevel converter (MMC) (e.g., see Fig. 1-9), comprising: 
first and second legs each comprising a plurality of submodule (SM) groups (e.g., SM) connected in series, where each SM group comprises a plurality of SMs (e.g., the SM in each Set 1-N, see Fig. 1); 
control structure (e.g., NLM, Balancing Control, see Fig. 7-8) configured to control a corresponding SM group of the plurality of SM groups, where individual local group controllers are configured to provide capacitor voltage balancing (CVB) control of the corresponding SM group (e.g., Balancing Control/Algorithm, see Fig. 7-8); and 
the control structure configured to control output voltage of the MMC (e.g., see col 1 page 2382, Fig. 7).
  ‘Alharbi does not explicitly disclose that the control structure is divided to local group controllers (e.g., NLM, Balancing Control, see Fig. 7-8) configured to control a corresponding SM group of the plurality of SM groups, where individual local group controllers are configured to provide capacitor voltage balancing (CVB) control of the corresponding SM group, and a central controller communicatively coupled to the local group controllers, the central controller configured to control output voltage of the MMC via the local group controllers. 
DIJKHUIZEN teaches a modular multilevel converter (MMC) (e.g., see Fig. 1-9), comprising: 
first and second legs (e.g., arm 1, arm 2) each comprising a plurality of submodule (SM) groups (e.g., CL1 … CL3) connected in series, where each SM group comprises a plurality of SMs (e.g., the corresponding cell Cis of respective CLs, see Fig. 1); 
and a distributed control structure comprising local group controllers (e.g., 16s, see lines 10-15 page 10, Fig. 1) configured to control a corresponding SM group of the plurality of SM groups, where individual local group controllers are configured to provide capacitor voltage balancing (CVB) control of the corresponding SM group (e.g., inner-cluster Balancing, see lines 22-28 page 18, lines 25-29 page 19 Fig. 1-3); and a central controller (e.g., 12/14) communicatively coupled to the local group controllers, the central controller configured to control output voltage of the MMC via the local group controllers (e.g., see Fig. 1-2).
DIJKHUIZEN further discloses that the distributed control structure offers to reduce I/O requirements and calculation tasks for individual control units (e.g., see lines 9-24, page 4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the MMC converter to include the distributed control structure as disclosed in DIJKHUIZEN, because it provides a number of advantages including reducing I/O requirements and calculation tasks for individual control units (e.g., see lines 9-24, page 4).
Claim 2, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  Alharbi further teaches that wherein the CVB control by the local group controllers adjusts a number of SMs (e.g., M) of the corresponding SM group that are connected in series (e.g., see Fig. 1), wherein the number of SMs is based upon a total harmonic distortion (THD) limit (e.g., col. 2 page 2381-col. 1 page 2382, Fig. 5-6).
Claim 3, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 2 as discussed above.  Alharbi further teaches that wherein the central controller specifies a number of SM groups used to achieve a specified voltage level (e.g., the corresponding Nxn, VDC, and vabc, see Table I and Table II, pages 2382-2383).
Claim 4, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 3 as discussed above.  Alharbi further teaches that wherein the number of SM groups is determined based at least in part upon DC bus voltage and SM capacitor voltages (e.g., see page 2382).
Claim 5, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 4 as discussed above.  Alharbi further teaches that wherein the local group controllers identify the SM capacitor voltages of the corresponding SM groups (e.g., Vc1,1 – VcN,n, see Fig. 7, 8).
Claim 6, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  Alharbi further teaches that wherein the local group controllers are configured to generate gate signals (e.g., the firing pulses of Fig. 8) for the corresponding SM group (e.g., see Fig. 7-8).
Claim 7, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  Alharbi further teaches that wherein the first and second legs each comprise a series- connected inductor (e.g., the corresponding Los, see Fig. 1).
Claim 8, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  Alharbi further teaches that wherein the MMC is configured to implement nearest level modulation (NLM) (e.g., NLM control, see Fig. 7) or pulse width modulation (PWM).
Claim 9, the combination of Alharbi and DIJKHUIZEN teaches the limitations of claim 1 as discussed above.  Alharbi further teaches that wherein the central controller is configured to implement circulating current suppression control for the MMC (e.g., CCSC control, see col 1 page 2382, Fig. 7).
Response to Argument
Applicant's arguments filed on 05/16/2022 have been fully considered but are moot in view of the new ground of rejections in the current office action.
Examiner's Note:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838